Knowledge brought home to the employer within 90 days of the injury to the employee caused by accident arising out of and in the course of the employment, or notice as prescribed by the statute, is an essential element of the employee's cause of action under the Workmen's Compensation Law. Code of 1923, §§ 7568, 7569; Ex parte Stith Coal Co., 213 Ala. 399,104 So. 756; Ex parte Harper, 210 Ala. 134, 97 So. 140; Ex parte Big Four Coal Mining Co., 213 Ala. 305, 104 So. 764.
It is conceded that the notice prescribed by the statute was not given. The judgment in favor of the plaintiff is based on the conclusion or finding "that the plaintiff received an injury to his eye as a proximate result of an accident arising out of and in the course of his employment of which thedefendant had knowledge." The statement of facts made by the trial court, and embraced in the judgment does not sustain the conclusion that the defendant had knowledge of the injury, nor does the conclusion of the court based on the evidence show that such knowledge was brought to the defendant within 90 days from the alleged injury, and, for these reasons, the judgment is erroneous, and must be reversed. Ex parte Woodward Iron Co.,211 Ala. 74, 99 So. 97.
Writ of certiorari granted, reversed, and remanded.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.